     Case 2:21-cr-00106-MCS Document 56 Filed 08/02/21 Page 1 of 2 Page ID #:654




 1 Benjamin N. Gluck - State Bar No. 203997
      bgluck@birdmarella.com
 2 Nicole  R. Van Dyk - State Bar No. 261646
      nvandyk@birdmarella.com
 3 Naomi S. Solomon - State Bar No. 321357
      nsolomon@birdmarella.com
 4 BIRD,   MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone:  (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Movant Michelle Friedman
 8 Gerlis Joining Movant Reason
 9                             UNITED STATES DISTRICT COURT
10           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11 UNITED STATES OF AMERICA,                          CASE NO. 21-CR-00106-MCS
12                     Plaintiff,                     STIPULATION AND REQUEST
                                                      FOR ORDER
13               vs.
                                                      [Filed concurrently with (Proposed)
14 U.S. PRIVATE VAULS,                                Order]
15                     Defendant.
                                                      Date: August 9, 2021
16                                                    Time: 3:00 p.m.
                                                      Crtrm.: 7C
17
                                                      Assigned to Hon. Mark C. Scarsi
18
19               Moving parties Michelle Friedman Gerlis and Reason magazine
20 (collectively “Movants”) and the United States of America respectfully stipulate
21 and request that the Court (1) issue an Order in the form filed concurrently with
22 this stipulation and (2) take Movants’ pending Motion off calendar.
23               On July 26, 2021, Movant Michelle Friedman Gerlis filed a motion seeking
24 to intervene in this action and requesting that the Court unseal the as-yet-unsealed
25 portions of the search warrant(s) and affidavit related to the search of U.S. Private
26 Vaults on or around March 22, 2021. (Dkt. No. 48.) Movant Reason joined that
27 motion. (Dkt. No. 51.) In order to resolve these matters, counsel for the United
28
     3738634.1
                                    STIPULATION AND REQUEST FOR ORDER
     Case 2:21-cr-00106-MCS Document 56 Filed 08/02/21 Page 2 of 2 Page ID #:655




 1 States of America has proposed that the Government provide Movants redacted
 2 versions of all search warrants and affidavits sought in the motion. The redactions
 3 will be limited to information that appears to be residential addresses, vehicle
 4 license numbers, and the portion of the affidavit explaining the basis for the
 5 Government’s belief that Target Poliak lives at a particular address. Movants are
 6 prepared to accept such a redacted version of the documents.
 7               The Government requests that the original (unredacted) versions of these
 8 documents remain under seal. The Government will provide copies of the redacted
 9 versions directly to Movants counsel.
10               In the event the Court issues the proposed Order filed with this stipulation,
11 counsel for Movants requests that the Motion to Unseal, currently scheduled for
12 August 9, 2021, be withdrawn and taken off calendar.
13 DATED: August 2, 2021                      Benjamin N. Gluck
                                              Nicole R. Van Dyk
14
                                              Naomi S. Solomon
15                                            Bird, Marella, Boxer, Wolpert, Nessim,
                                              Drooks, Lincenberg & Rhow, P.C.
16
17                                            By:          /s/ Benjamin N. Gluck
                                                                 Benjamin N. Gluck
18
                                                    Attorneys for Movant Michelle Friedman
19                                                  Gerlis and joining Movant Reason
20
     DATED: August 2, 2021                    TRACY L. WILKISON
21                                            Acting United States Attorney
22
23
24                                            By:         /s/ Andrew Brown
                                                                ANDREW BROWN
25                                                  Assistant United States Attorney
26                                                  Attorneys for Plaintiff UNITED STATES
                                                    OF AMERICA
27
28
     3738634.1
                                                     2
                                   STIPULATION AND REQUEST FOR ORDER
